WARREN, J.,
dissenting.
In EBI Companies v. Moore, 90 Or App 99, 750 P2d 1194 (1988), we held that the Board had jurisdiction to decide a dispute between the claimant and the insurer concerning the terms of a disputed claim settlement. After further consideration of that question, I would reach the opposite conclusion. The Board has jurisdiction only over matters concerning a claim. ORS 656.704(1). A “matter concerning a claim” is defined as a matter “under which a worker’s right to receive compensation, or the amount thereof [is] directly in issue.” As the majority states, the amount agreed to be paid under the disputed claim settlement is expressly agreed to be “in lieu of any and all compensation claimed by Claimant.” Accordingly, the settlement payment is not compensation. I would hold, therefore, that a proceeding brought to enforce the agreement does not involve the worker’s right to compensation and is not, therefore, a “matter concerning a claim” over which the Board has jurisdiction. I therefore conclude that we should remand to the Board for dismissal of the appeal for lack of jurisdiction and therefore disagree with the majority’s affirmance on the merits.